UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4175


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CORNELIUS C. CRAWFORD,

                    Defendant - Appellant.


Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Timothy M. Cain, District Judge. (7:17-cr-00535-TMC-1)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. William Jacob Watkins,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cornelius C. Crawford pled guilty, pursuant to a written plea agreement, to one

count of possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C), and was sentenced as a career offender to 200 months’ imprisonment, followed

by 6 years of supervised release. His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no meritorious grounds for appeal

but questioning the reasonableness of Crawford’s sentence. Although informed of his right

to file a supplemental pro se brief, Crawford has not done so.

       We review a sentence for reasonableness under a deferential abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 41, 51 (2007). We first examine the sentence

for procedural error, which includes “failing to calculate (or improperly calculating) the

[Sentencing] Guidelines range, ... failing to consider the [18 U.S.C.] § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence—including an explanation for any deviation from the Guidelines range.”
Id. at 51. We then review the substantive reasonableness of the sentence, “tak[ing] into

account the totality of the circumstances, including the extent of any variance from the

Guidelines range.” Id. “Any sentence that is within or below a properly calculated

Guidelines range is presumptively reasonable. Such a presumption can only be rebutted

by showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (internal

citation omitted).



                                             2
       We have reviewed the record and find that Crawford’s sentence is both procedurally

and substantively reasonable. The district court properly calculated Crawford’s advisory

Guidelines range, considered the relevant § 3553(a) factors, and sufficiently explained the

chosen sentence. Crawford has not overcome the presumption of reasonableness accorded

his within-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court's judgment.

This court requires that counsel inform Crawford, in writing, of the right to petition the

Supreme Court of the United States for further review. If Crawford requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Crawford. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3